NUMBER 13-07-00216-CR 


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

JASON THOMAS BECK,							Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 377th District Court 
of Victoria County, Texas
 

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela 
Memorandum Opinion by Justice Rodriguez


	Appellant, Jason Thomas Beck, challenges the trial court's  revocation of community
supervision.  By one issue, appellant contends that the evidence submitted at the
revocation hearing was insufficient to support the trial court's findings.  We affirm.

I.  Background
	Appellant pleaded guilty to the offense of intoxication assault, (1) and the trial court
assessed punishment of confinement in the Institutional Division of the Texas Department
of Criminal Justice for eight years, a $2,000 fine, court costs, and suspension of appellant's
driver's license for a period of two years.  Pursuant to a plea agreement, the trial court
suspended the imposition of the sentence of confinement and placed appellant on
community supervision for a term of eight years.  The State filed a motion to revoke
alleging that appellant violated several conditions of community supervision.  At the hearing
on the motion, appellant pleaded "true" to the following allegations:  (1) use of marijuana;
(2) failure to avoid operating any vehicle without a deep-lung-breath-analysis mechanism
device; (3) failure to abide by a 10:00 p.m. curfew; (4) failure to pay past due court costs;
(5) failure to pay past due supervisory fees; (6) failure to pay past due restitution; (7) failure
to complete twelve hours of community service restitution monthly; and (8) failure to pay
the local Crime Stoppers Program.  Appellant pleaded "not true" to the remaining
allegations, which included driving while intoxicated, driving without a license, and failing
to submit to any requested test for alcohol or other drugs and to a breath test for alcohol
and urinalysis immediately upon arrest for any offense or upon request by a supervision
officer.  The trial court revoked appellant's community supervision after finding that he
violated all but one of the conditions of community supervision. (2)  Appellant challenges only
the sufficiency of the evidence to support the trial court's finding that he committed the new
offense of driving while intoxicated.
II.  Standard of Review
	When reviewing a trial court's revocation of community supervision, we apply an
abuse of discretion standard of review.  Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.
App. 2006); Jackson v. State, 645 S.W.2d 303, 305 (Tex. Crim. App. 1983); McDonald v.
State, 608 S.W.2d 192, 199 (Tex. Crim. App. 1980).  A plea of "true," standing alone, is
sufficient to support the revocation of community supervision.  Cole v. State, 578 S.W.2d
127, 128 (Tex. Crim. App. 1979); Jones v. State, 112 S.W.3d 266, 268 (Tex. App.-Corpus
Christi, 2003 no pet.); Rivera v. State, 688 S.W.2d 659, 660 (Tex. App.-Corpus Christi
1985, no pet.).  
	In this case, appellant pleaded true to eight of the State's allegations that he violated 
conditions of community supervision.  We find that appellant's pleas of true to these
violations are sufficient to support the trial court's finding.  Cole, 578 S.W.2d at 128; Jones,
112 S.W.3d at 268; Rivera, 688 S.W.2d at 660.  Therefore, we conclude that the trial court
did not abuse its discretion when it revoked appellant's community supervision.  Rickels,
202 S.W.3d at 763; Jackson, 645 S.W.2d at 305; McDonald, 608 S.W.2d at 199.  We
overrule appellant's sole issue.
III.  Conclusion
	We affirm the trial court's judgment.
 
  			NELDA V. RODRIGUEZ
 Justice

Do not publish.				
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 8th day of May, 2008.
1.  See Tex. Penal Code Ann. § 49.07 (Vernon Supp. 2007).
2.  The trial court did not find that appellant failed to submit to any requested test for alcohol or other
drugs and submit to a breath test for alcohol and urinalysis immediately upon arrest for any offense and upon
request of a supervision officer.